IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IYONA LEE,                                  :   No. 20 EAL 2022
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
FRESH GROCER HOLDINGS, LLC                  :
(WORKERS' COMPENSATION APPEAL               :
BOARD),                                     :
                                            :
                   Respondent               :


                                     ORDER



PER CURIAM

     AND NOW, this 17th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.